UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2361


JAMES JOSEPH MOZINGO,

                Petitioner - Appellant,

          v.

DOUGLAS H. SHULMAN, Commissioner, Internal Revenue,

                Respondent - Appellee.



   On Petitions for Writ of Prohibition and Writ of Mandamus.
                          (XXX-XX-6194)


Submitted:   March 24, 2009                 Decided:   April 24, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


James Joseph Mozingo, Petitioner/Appellant Pro Se.  Christine
Durney Mason, David I. Pincus, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent/Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Joseph Mozingo filed in this court a document,

titled     “Petition      for     Judicial       Review     of    Determination       by

Administrative        Agency.”      In    it,    he   challenged     the    Notice    of

Federal Tax Lien filed by the Commissioner of Internal Revenue,

and sought a writ of prohibition or a writ of mandamus.                              The

Commissioner     filed     a     motion     to   dismiss,    asserting      that    this

court does not have jurisdiction to directly review the issuance

of a notice of federal tax lien.                   To the extent that Mozingo

wishes for this court to review the Notice of Federal Tax Lien

or the Commissioner’s determination of Mozingo’s tax liability,

we lack jurisdiction to do so and grant the motion to dismiss in

part.      See   28     U.S.C.    §§   1291,     2342(3)     (2006).       Because    we

construe    Mozingo’s      filing      as    a    petition       filed    within    this

court’s original jurisdiction, see 28 U.S.C. § 1651 (2006), we

deny in part the motion to dismiss and address the filing as a

petition for writ of prohibition and/or mandamus.

            A    writ     of     prohibition      will     not    issue    unless     it

“clearly appears that the inferior court is about to exceed its

jurisdiction.”        Smith v. Whitney, 116 U.S. 167, 176 (1886).                     A

writ of prohibition is a drastic remedy which should be granted

only where the petitioner’s right to the requested relief is

clear and indisputable.            In re Vargas, 723 F.2d 1461, 1468 (10th
                                             2
Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981).

Further, a writ of prohibition should be granted only where the

petitioner   has      no    other     adequate     means    of    relief.             In   re

Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

           Here, we find that Mozingo has not established that he

has a clear right to the relief he seeks.                   Moreover, Mozingo has

other   means    by    which     to     challenge     the     federal           tax   lien.

Accordingly,     to    the     extent       that   Mozingo       seeks      a     writ     of

prohibition, we deny the petition.

           Mozingo alternatively requested that this court issue

a writ of mandamus requiring the Commissioner to provide him

with    documents,         records,    and      authorities       to     support           the

determination of his tax liability.                Mozingo has failed to show

that he has a “clear right to the relief sought,” as required

for the granting of mandamus relief.                See Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).                       Moreover, as stated

above, Mozingo has other means to obtain the relief he seeks.

Thus,   mandamus      relief    is    not    warranted.          See   In       re    United

Steelworkers of Am., 595 F.2d 958, 960 (4th Cir. 1979).

           In conclusion, we grant in part and deny in part the

Commissioner’s        motion    to     dismiss,      and     we    deny          Mozingo’s

petitions for writs of prohibition and mandamus.                            We dispense

with oral argument because the facts and legal contentions are
                                            3
adequately   presented   in   the   materials   before    the   court   and

argument would not aid the decisional process.



                                                         PETITIONS DENIED




                                    4